Praise be to God and may peace and blessings be upon the Prophet, his family and his companions.
Mr. President of the General Assembly,
Excellencies, Ladies and Gentlemen Heads of State and Government,
Mr. Secretary-General of the United Nations,
Ladies and Gentlemen,
Mr. President,
Allow me at the outset, Sir, to congratulate you most warmly on your election to the presidency of the General Assembly at its seventy-fifth session.
This historic session, under the triple banner of the commemoration of the seventy-fifth anniversary of the United Nations, the twenty-fifth anniversary of the Beijing Declaration and Platform for Action and the 2020-2030 decade of action for the achievement of the Sustainable Development Goals, over which you have the distinct honour to preside, is of profound significance to Member States.
I can assure you of my country’s full support and cooperation.
I would also like to extend our sincere congratulations to your predecessor, Mr. Tijjani Muhammad-Bande, and his team for the decisive efforts made to ensure the continuity of the General Assembly’s activities from the very beginning of the global health crisis.
We reiterate our deep gratitude to the Secretary-General for the presentation of his annual report containing a pertinent analysis of current global issues and the major challenges we face. While it does not contain a miracle recipe, the solutions for which he advocates are a sure antidote to pessimism and the temptation of despair.
In our analysis of the state of the world last year, we were already expressing our concerns about some of the major trends that were emerging. Those trends included poverty, inequality, climate change, low levels of investment, slow progress in mobilizing the resources needed to effectively implement the Sustainable Development Goals, continuing conflicts and the rise of terrorism.
We also stressed the negative impact that ongoing geopolitical upheavals, rising tensions due to the trade war and the projected decline in economic growth could have on the fight against poverty and the promotion of international cooperation.
But the year 2020 is nothing like previous years! It will remain forever etched in the annals of history as the year in which the world was shaken by unprecedented violence. The eruption of the COVID-19 pandemic was a major event with a considerable health, political, economic and humanitarian impact.
The major upheavals that it has caused have had serious economic consequences and affected all sectors of the economy, particularly tourism and the informal economy sector, which employs a significant proportion of the population in low- income countries. The containment measures that States had to adopt to prevent the spread of the virus led to massive job losses and generated real liquidity problems. According to the World Bank, COVID-19 would plunge Africa into its first recession in more than 25 years.
Projections of widening public deficits in our countries are worrying, hence the importance of an adequate response from international financial institutions and bilateral partners in favour of developing countries. While those countries are making considerable efforts to cope with the crisis, they will clearly not be able to contain its devastating effects alone.
The COVID-19 pandemic has disproportionately affected women, children, the elderly, migrants and refugees. We must ensure that, in our response, special attention is paid to those groups.
Allow me to re-emphasize here the critical importance of accelerating our efforts to achieve Sustainable Development Goal 5, which is to achieve gender equality and the empowerment of all women and girls as a cross-cutting foundation for the achievement of the 2030 Sustainable Development Agenda.
Mr. President,
In Djibouti, we very quickly realized the severity of the crisis and put urgent health measures in place to contain the spread of the virus. Thanks to a policy of border controls, containment, mass testing and treatment of infected people, the assessment we are drawing up today is largely satisfactory.
Here we would like to commend all the health personnel, whose professionalism and dedication have been exemplary. We also owe our success to the cooperation of the people of Djibouti, whose discipline and motivation in the fight against COVID-19 is a source of inspiration for us.
We also commend resilience in the face of the proliferation of false information described as an “infodemic” by the WHO. It is only through the establishment of relationships based on trust and genuine and permanent dialogue with citizens that we can overcome this epidemic.
Despite the successes achieved, our action is characterized by the rejection of complacency and the exhortation to be vigilant at all times.
With regard to the impact of the COVID-19 crisis on the economy and employment, although it is difficult to measure the medium- and long-term effects, particularly on maritime traffic, Djibouti, like other African countries, has been hit hard by the health crisis. In response, we have undertaken emergency measures to support the economy and employment and created a special fund for social solidarity and the fight against coronavirus. Those measures have contributed to containing the effects of the crisis and we have also been able to rely on the valuable support of international financial institutions such as the World Bank, the IMF and the AfDB, as well as the support of friendly countries.
It goes without saying that, due to its vulnerability to external shocks, lasting disruptions in the global supply chain, declining flows of foreign direct investment, the disruptive effects of climate change and the continued flow of refugees fleeing instability and conflict, Djibouti hopes to be able to rely further on the solidarity of its partners and friends.
Mr. President,
Despite the close link established by scientists between climate change and the COVID-19 pandemic, including the possible explosion of zoonoses, efforts to implement the Paris Agreement have not made the expected progress. Given the severity of the health crisis and the exclusive media attention given to COVID-19, climate change has been relegated to a secondary priority.
But make no mistake! We must remain vigilant! Our success in preventing future pandemics will depend on the attention and resources we devote to fighting climate change!
Mr. President,
The shockwave caused by the pandemic could also have a detrimental impact on the fight against terrorism and conflict management in many theatres. Some terrorist groups have seen it as an opportunity to reorganize and take advantage of the security vacuum created by the fight against COVID-19. Peacekeeping operations, despite initial difficulties, have fortunately been able to adapt and reorganize themselves in order to pursue the vital mandate with which they were entrusted.
The Secretary-General’s call for a global ceasefire has been widely heard and we support his appeals to the international community to “redouble its efforts to make it a reality by the end of the year”.
Mr. President,
We welcome the economic and political progress made in Somalia despite the triple shock of COVID-19, the locust invasion and devastating floods. The results of the consultations initiated in Dhusamareb, the agreement on an electoral model and the election of a new Prime Minister provide grounds for the belief and hope that Somalia is on a positive and irreversible path towards lasting peace and stability.
We strongly support the mission of AMISOM, which is aimed at degrading the threat posed by Al-Shabaab. We call on the international community to continue to provide adequate material, logistical and financial support.
We are closely following the implementation of the Revitalized Agreement of the Conflict in the Republic of South Sudan, which has led to the establishment of a Transitional Government of National Unity. We hope that the armed groups that are not signatories to the Revitalized Agreement will join the peace efforts led by the region and supported by the international community as soon as possible. The people of South Sudan are tired of war! They have made huge sacrifices! They deserve peace!
Djibouti reiterates its support for efforts to achieve lasting peace in Yemen in accordance with Security Council resolution 2216 (2015), the Gulf Cooperation Council initiative and the decisions made at the National Dialogue Conference. We further call on all stakeholders to work in good faith to implement the provisions of the Riyadh Agreement and reaffirm our commitment to the unity and territorial integrity of Yemen.
We remain extremely concerned about the major environmental risk and threat of oil spill posed by the oil tanker FSO SAFER. We urge the Houthis rebels to urgently cooperate with United Nations experts to carry out the appropriate inspections and urgent work necessary to contain the threat.
Mr. President,
On 21 September, we celebrated the seventy-fifth anniversary of the founding of the United Nations virtually and took the opportunity to reaffirm the central place that our Organization must occupy in the collective efforts to address the challenges we face.
The fight against the COVID-19 pandemic dictates that we have a compelling duty to collaborate and work together because it has now been proven that, if one of us is in danger, we are all in danger! This is not a hollow formula nor a superficial generalization.
The cost in human lives and economic loss is a concrete demonstration of the danger of inaction.
In order to save lives, protect the most vulnerable and rebuild on a more solid foundation, we must act urgently make a long-term commitment. Yes, times may appear bleak! But, as the German poet Friedrich Holderlin would say, “where the danger is, also grows the saving power.”
Long live international solidarity! Long live international cooperation! And long live the United Nations!
Thank you for your attention.